[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                   FILED
                                                       U.S. COURT OF APPEALS
                            No. 10-10350                 ELEVENTH CIRCUIT
                                                         SEPTEMBER 30, 2010
                        Non-Argument Calendar
                      ________________________                JOHN LEY
                                                               CLERK

                       Agency No. A099-548-180

ARMANDO ANTONIO MAGUINA BALDOVINO,
DAGHMAR ARACELIS CAMPERO SANABRIA,
                                                                   Petitioners,


                                  versus


U.S. ATTORNEY GENERAL,
                                                                  Respondent.



                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                          (September 30, 2010)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Armando Maguina Baldovino and his wife, Daghmar Aracelis Campero

Sanabria, natives and citizens of Venezuela, petition for review of the decision of

the Board of Immigration Appeals that affirmed the denial of Maguina’s

application for asylum, withholding of removal, and relief under the Convention

Against Torture and Other Cruel, Inhuman or Degrading Treatment or

Punishment. 8 U.S.C. §§ 1158(b), 1231(b)(3); 8 C.F.R. § 208.16(c). The Board of

Immigration Appeals and the immigration judge denied Maguina’s application for

asylum as untimely and found that he had failed to establish past persecution or a

probability of future persecution. We dismiss in part and deny in part the petition.

      We are without authority to address three matters. Maguina and his wife do

not challenge the finding that their application for asylum was untimely, and we

lack jurisdiction to review that decision. See Chacon-Botero v. U.S. Att’y Gen.,

427 F.3d 954, 957 (11th Cir. 2005). We also lack jurisdiction to consider

Maguina’s application for relief under the Convention because he did not exhaust

his administrative remedies after he was denied relief by the immigration judge.

See Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006).

Because only a claim for withholding of removal remains and the regulations do

not provide for derivative benefits, we also deny the petition of Maguina’s wife.

See Delgado v. U.S. Att’y Gen., 487 F.3d 855, 862 (11th Cir. 2007).


                                         2
      Substantial evidence supports the finding that Maguina failed to establish

that he suffered past persecution. See Sanchez v. U.S. Att’y Gen., 392 F.3d 434,

438 (11th Cir. 2004). Maguina testified that he received two telephone calls in

2002 from members of the Bolivarian Circles who threatened to kill him because

he participated in the Movement Toward Socialism, a political party that opposed

Hugo Chavez. The calls amounted to harassment, not persecution. See Sepulveda

v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005). Maguina also testified

about being thrown to the ground, kicked, and hit by two men that Maguina

believed to be members of the Bolivarian Circles, but Maguina testified that his

injuries did not require medical attention. See Kazemzadeh v. U.S. Att’y Gen.,

577 F.3d 1341, 1353 (11th Cir. 2009) (“Minor physical abuse . . . do[es] not

amount to persecution.”).

      Substantial evidence also supports the finding that Maguina’s fear of future

persecution is not well-founded. Maguina argues that he will be persecuted for his

past political activities, but Maguina testified that he ceased his activities with the

Movement after he received the second threatening telephone call and the record

does not compel a conclusion that the Bolivarian Circles “retains an inclination to

single [Maguina] out.” Sepulveda, 401 F.3d at 1231–32. Articles published by

the Bureau of Democracy, Human Rights and Labor state that the political


                                           3
influence of the Bolivarian Circles has waned and the Chavez government has not

pursued the persecution of its opponents. Maguina also left family members in

Venezuela who have not been threatened or harmed. See Ruiz v. U.S. Att’y Gen.,

440 F.3d 1247, 1259 (11th Cir. 2006). Maguina complains about the inability of

the government to “control narco-terrorists,” but Maguina is not entitled to

withholding of removal based on fears of general violence within Venezuela.

See Perlera-Escobar v. Exec. Office for Immigr., 894 F.2d 1292, 1297 (11th Cir.

1990). Maguina also contends that he faces future persecution because Ricardo

Lopez, a fellow party member, was murdered when he returned to Venezuela in

2005, but the record does not compel a conclusion that Lopez was killed on

account of his political activities.

      We DISMISS the petition for review of the denial of asylum and relief

under the Convention and DENY the petition for review of the denial of

withholding of removal.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                         4